HARALSON, J.
— In Donohoo v. State, 36 Ala. 281, we held, that getting into and descending the chimney of a house, with intent to steal, is a sufficient breaking and entering to constitute burglary, although the party does not enter the room of the house, below. And such was the ruling of this court in Walker v. State, 52 Ala. 376, though in the latter case, the party entered into the house by going down the chimney. Such a breaking is an actual one, as much so as the forcible breaking by any other means. 3 Gr. Ev. § 76.
On the foregoing authorities, this case must be affirmed.